Citation Nr: 0520439	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jenny Twyford, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for PTSD and granted service connection for 
hemorrhoids, assigning an initial zero percent rating 
effective February 22, 1999.  

The veteran duly appealed the RO's decision and in December 
2001, the Board remanded the matter for additional 
development of the evidence.  In a January 2004 decision, the 
Board denied service connection for PTSD and an initial 
compensable rating for hemorrhoids.  In April 2004, the 
veteran's motion for reconsideration of the Board's decision 
was denied.

The veteran duly appealed the Board's January 2004 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
March 2005, the veteran's attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for partial remand.  In the motion, the parties 
requested a remand of the issue of service connection for 
PTSD, but indicated that they did "not wish to disturb that 
portion of the January 7, 2004, Board decision which denied 
an initial compensable disability evaluation for 
hemorrhoids."  

In a March 2004 order, the Court granted the motion, vacated 
that portion of the Board's January 2004 decision which 
denied service connection for PTSD, and remanded the matter 
to the Board for action consistent with the March 2005 joint 
motion.

As set forth in more detail below, a remand of his matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the March 2005 joint motion discussed above, the parties 
noted that at a May 2004 VA medical examination, the examiner 
concluded that there were insufficient criteria to diagnose 
PTSD.  The parties concluded, however, that a remand was 
necessary as the examiner failed to provide a rationale for 
his opinion, as required by the Board's December 2001 Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, 
the parties indicated that a remand was also necessary as the 
May 2004 VA medical examination did not provide a 
"sufficient opinion" as to whether the veteran's diagnosed 
psychiatric disabilities were related to service.  

In addition, in a May 2005 memorandum, the veteran's attorney 
indicated that the veteran had received treatment for PTSD at 
the VA North Texas Health Care System; 4500 Lancaster Road; 
Dallas, Texas 75216-7167.  She asked that the RO obtain 
copies of these records.  It is noted that the most recent VA 
clinical records in the claims folder are dated in December 
2003.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2004).  

Finally, in the March 2005 joint motion, the parties 
indicated that a remand of this matter was necessary to 
afford the veteran the opportunity to attend a local hearing 
before a Hearing Officer.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the VA North 
Texas Health Care System and request 
copies of treatment records pertaining to 
the veteran, for the period from December 
2003 to the present.   

2.  The veteran should also be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing before 
a Hearing Officer at the RO.   

3.  The veteran be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The claims 
folder should be provided to the examiner 
in connection with the examination.  
After reviewing the claims file, the 
examiner should determine whether the 
veteran's single corroborated stressor is 
sufficient to account for a diagnosis of 
PTSD.  The examiner should also provide 
an opinion as to whether it is at least 
as likely as not that any other 
psychiatric disability identified on 
examination is causally related to the 
veteran's active service.  The examiner 
should provide a sufficient rationale for 
any opinion offered.  

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



